Lewis, J.,
dissenting. — As the appellants do not claim their position as judgment-creditors, by reason of their own exertions, or vigilance, but stand altogether upon the consent of their debtors, it is a material circumstance, which takes away the foundation of their claim to priority over Eichbaum, that no consent or arrangment was ever given or made by their debtors for any such purpose. The seeming priority which they have gained, was directly contrary to the agreement with Eichbaum, at the time the warrants of attorney were made out, and in violation of .the instructions given to James Speer, when all the securities were delivered to him to be entered of record. Under such circumstances, the judgment-creditors have no better right to priority over Eichbaum, than if their judgments were entered *135without any authority whatever. In that case, they would be stricken off on a rule to show cause. In this case, as Eichbaum’s rights only require that their liens shall be restricted, according to the agreement under which they were entered, so as not to interfere with the lien of his mortgage upon the premises described in it, that result may be produced in this proceeding, without otherwise disturbing the judgments.
Partners have a right to appropriate their separate estates to the payment of separate creditors, and where an agreement has been made for the purpose, and instruments executed and ordered to be entered, in such order as to produce, that effect, it is against equity for the partnership creditors to take advantage of a mistake of the agent entrusted with the- business of entering the securities, and thereby to exclude the separate creditors from payment out of the separate estates of the partners. Where such agent is one of the partnership debtors, whose interests in the assets of the firm would be relieved, by throwing the partnership debts upon the individual property of his co-partner, and where the instructions not to do so are positive, explicit, and in writing, his violation of them is an outrage upon the rights of his co-partner, and his separate creditors, which resembles fraud more than mistake. A creditor who receives a judgment by confession for a debt antecedently due, is not entitled tó stand on the footing of a purchaser of a legal estate for value, without notice. On the contrary, such creditor is affected by the fraud or mistake of those who procured the judgment for him, and it matters not whose agents they were called. The creditor cannot claim the benefit of their proceedings in his favor, without being affected by their frauds or mistakes, while thus engaged in his behalf.
. Eor these reasons I am compelled to dissent from the judgment just pronounced; my brother, Lowrie, concurs with me in this dissent.